Citation Nr: 9909252	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-22 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to October 
1969.

In a March 1970 the Regional Office (RO) in Denver, Colorado 
granted entitlement to service connection for residuals of a 
shell fragment wound (SFW) in the right forearm, left foot, 
and scalp, each separately rated at zero percent, and service 
connection for a right thigh, Muscle Group XIV, disability 
rated at 10 percent.

In September 1994, entitlement to service connection for 
degenerative arthritis of the knees and entitlement to an 
increased evaluation for residuals of a SFW of the right 
thigh were denied and entitlement to service connection for 
residuals of a SFW of the left knee was granted and assigned 
a noncompensable evaluation, effective from September 11, 
1970.   

Disagreeing with the 1994 decision, in an October 1994 
letter, the veteran's representative argued that the 
Department of Veterans Affairs (VA) Regional Office (RO) 
committed clear and unmistakable errors in the 1970 rating 
decision and all subsequent rating decisions by failing to 
correctly evaluate the residuals of shell fragment wound 
(SFW) disorder of the left foot, left ankle, and by failing 
to grant service connection for the left knee disorder.  In a 
November 1994 rating decision, the RO determined that the 
September 1994 rating decision was clearly and unmistakably 
erroneous for assigning a 10 percent evaluation for SFW of 
the right forearm, rather than a noncompensable rating and 
held that the claims of clear and unmistakable errors for 
assigning a zero percent evaluation for the service-connected 
SFW of the left knee and denying service connection for 
arthritis of the knees in the September 1994 rating action 
were invalid.  The issues of whether a clear and unmistakable 
error had been committed in the 1970 rating action for 
assigning a noncompensable evaluation for SFW of the left 
foot and entitlement to an increased rating for the left foot 
disability were deferred.  In July 1995, the RO determined 
that a clear and unmistakable error was committed in the 1970 
rating decisions which assigned a noncompensable evaluation 
for the left foot disability; consequently, a 10 percent 
evaluation was assigned, effective from October 16, 1969.

In a November 1994 letter, the representative disagreed with 
the RO's decision that no valid claim for a clear error 
existed in the failure to assign a compensable evaluation for 
the veteran's left knee disorder and the denial of service 
connection for bilateral knee disability.  In March 1995, the 
RO issued the veteran a Statement of the Case (SOC) and 
reasoned that although the veteran's representative had 
couched disagreement with the prior determination in terms of 
a clear and unmistakable error, the issues were whether a 
compensable evaluation is warranted for SFW in the left knee 
and entitlement to service connection for degenerative 
arthritis of the knees.  The issues of error were considered 
as contentions rather than a basic issue.  The veteran 
thereafter filed a timely appeal.

On appellate review in March 1997, after reviewing the 
foregoing procedural development, the Board of Veterans' 
Appeals (Board) found because no prior final and binding 
determination had been rendered before 1994 associated with 
the claims of entitlement to a compensable evaluation for the 
left knee disability and the denial of service connection for 
degenerative arthritis of the knees, the veteran was 
precluded from alleging a clear and unmistakable error 
associated with those issues.  See 38 C.F.R. § 3.105(a) 
(1996).  As such, the Board construed the veteran's 
contentions as claims for entitlement to a compensable 
evaluation and entitlement to service connection, rather than 
clear and unmistakable error claims.  

Thereafter, the Board adjudicated the veteran's claim of 
entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the left knee and granted an 
increased rating to 10 percent.  The issue of entitlement to 
service connection for degenerative arthritis of the knees 
was remanded for additional development.  Upon completing the 
Board's requested development and readjudicating the remanded 
issue, the claim remains in a denied status.  As such, it has 
been returned to the Board for appellate review.


FINDINGS OF FACT

The veteran's bilateral degenerative arthritis of the knees 
is not related to service or to any service-connected 
disability.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral degenerative arthritis of the knees is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that entitlement to service connection for 
degenerative arthritis is warranted because the disease 
occurred as secondary to his service-connected shell fragment 
wound of the right thigh and left knee disabilities.  As in 
any case, a person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  As such, the threshold question with regard to 
the veteran's claims for service connection is whether the 
claims are well grounded pursuant to 38 U.S.C.A. § 5107.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The test is an 
objective one which explores the likelihood of prevailing on 
the claim under the applicable law and regulations.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, although a 
claim need not be conclusive to be well grounded, it must be 
accompanied by supporting evidence.  38 U.S.C.A. § 5107(a); 
Tirpak, supra.

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 1991).  The 
regulations also state that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(1998).  Service connection may also be granted for a chronic 
disease, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from such service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310 (1998).

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The United States United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as the Court) has held that 
the term "disability" refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Id.

Where a veteran was engaged in combat with the enemy during a 
period of war, the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991).  A combat veteran is still 
required to submit competent evidence of a current 
disability, and of a nexus between that disability and an 
incident of service.  Arms v. West, No. 96-1214 (U.S. Vet. 
App. Feb. 11, 1999).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995).  In the alternative, there must be evidence that 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  See Savage v. Gober, 10 Vet. App. 488 (1997).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 494, 494 (1992).  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence is presumed.  See Robinette v. Brown, 8 Vet. App. 
69, 75 (1995); King v. Brown, 5 Vet. App. 19 (1993).

In this case, the Board finds that the veteran has failed to 
submit a well-grounded claim for entitlement to service 
connection for degenerative arthritis of the knees.  The 
record does not demonstrate that the veteran's bilateral 
degenerative arthritis is related to service or any events 
from service or that the veteran's bilateral knee disability 
is related to any service-connected disability.  

The competent evidence of record fails to show that the 
veteran's bilateral degenerative arthritis of the knees was 
incurred in service, aggravated by service, or became 
manifest to a compensable degree within a year after service.  
Although service medical records show in March 1969, while in 
combat, the veteran incurred a superficial SFW of the left 
medial knee and received treatment thereafter, including 
debridement within the same month and physical therapy in 
April 1969, the service medical records are negative with 
regard to any complaints of or findings associated with 
degenerative arthritis.  In fact, on discharge examination in 
October 1969, no complaints of or finding associated with 
arthritis of the knees were made.  Thus the evidence fails to 
show that the veteran's degenerative arthritis had its onset 
in service.  

Thereafter, the competent post-service evidence of record 
fails to etiologically relate the veteran's degenerative 
arthritis of the knees to service or any events from service 
and fails to show that the disease became manifest to a 
compensable degree within a year after service.  VA 
outpatient treatment reports extending from April 1970 to May 
1970, a September 1970 report of a VA examination, and VA 
outpatient treatment reports dated from May 1980 to August 
1984 are devoid of any complaints of or findings associated 
with degenerative arthritis of the knees.  In addition, 
although VA outpatient treatment reports extending from 
December 1992 to December 1993 show treatment for pain, 
locking, swelling, and instability of the knees, generally 
disclose x-ray findings of bilateral mild medial joint 
compartment narrowing and other changes of degenerative 
disease, and record diagnoses of degenerative joint disease 
of the knees and leg cramps and early osteoarthritis of the 
knees, not one of the reports references service or any 
events from service, or show that the veteran's degenerative 
arthritis manifested to a compensable degree within a year 
post service.  It is also noted that a December 1994 report 
of a VA examination, which addresses an unrelated disorder, 
is of record as well.

In addition to the foregoing, in August 1994, after noting 
the veteran's complaints of experiencing knee pain and aching 
and documenting the veteran's historical account of 
attributing his knee problems to shrapnel wounds of the legs 
incurred during service, R.F.H., M.D., examined the veteran 
and reviewed reports of x-ray studies showing bilateral mild 
medial joint compartment narrowing and other changes of 
degenerative disease.  A diagnosis of mild degenerative 
arthritis of the lateral compartments of the knees was 
recorded.  However, after examination, R.F.H. stated neither 
of the veteran's knee disorders was due to imbedded shrapnel 
of the right thigh or left knee.  R.F.H. added if anything 
caused of the veteran's degenerative arthritic changes, it 
would be the fact that he has a bilateral knock-knee with a 
2-finger separation between the medial malleoli when the 
knees are in contact.

In August 1997, R.F.H., M.D., again recalled the veteran's 
subjective complaints of experiencing pain of the knees about 
10 years earlier and recalled the veteran's medical history.  
After reexamining the veteran and reviewing laboratory tests, 
R.F.H. recorded a diagnosis of mild degenerative arthritis 
involving the medial compartments of the right and left 
knees.  The physician also clarified that the veteran's 
symptoms of the right and left knee are of a degenerative 
nature and not due to the soft tissue injuries of his right 
thigh or the small metallic fragments imbedded in the soft 
tissues of the anterior aspect of the left knee.  

As shown above, the competent evidence of record fails to 
show that the veteran's degenerative arthritis of the knees 
had its onset in service, became manifest to a compensable 
degree within a year after service, or is related to any 
events from service.  To the contrary, the record shows that 
a diagnosis of degenerative joint disease of the knees was 
initially made in December 1992, approximately twenty-three 
years after service and that not one of the post-service 
medical reports of record attribute the veteran's disorders 
to service.  Further, in August 1994, R.F.H. stated if 
anything caused the veteran's degenerative arthritic changes, 
it would be the fact that he has a bilateral knock-knee with 
approximately 2-finger separation between the medial malleoli 
when the knees are in contact.  Because the evidence of 
record fails to etiologically relate the veteran's bilateral 
degenerative joint disease to service or any events from 
service, and fails to show that it became manifest to a 
compensable degree within a year after service, the Board 
concludes that the claim is not well grounded.  Caluza, 
supra.

The Board acknowledges the veteran's contentions expressed on 
appeal that service connection is in effect for residuals of 
SFWs of the left knee and right thigh.  The Board also 
recognizes VA law and regulation that provides for the 
granting of service connection on a secondary basis when the 
competent evidence of record demonstrates that service-
connected disability caused or proximately cause the 
nonservice-connected disability and when the nonservice-
connected disability results in any additional impairment of 
earning capacity because of an already service-connected 
disorder, regardless of whether the additional impairment is 
itself a separate disease or injury.  Allen, supra.  However, 
in spite of the foregoing, the veteran's claim remains not 
well grounded.  Except for the veteran's statements, the 
record is devoid of any evidence attributing the veteran's 
degenerative arthritis of the knees to any of his service-
connected disabilities.  Moreover, in August 1994 and 1997 
statements, R.F.H., after reviewing the veteran's medical 
history and examining the veteran, found the veteran's 
symptoms were of a degenerative nature and not due to the 
service-connected SFW disabilities.  Considering the absence 
of any competent medical evidence showing that the veteran's 
service-connected disabilities caused, proximately caused, or 
are productive of any additional impairment of the 
nonservice-connected degenerative arthritis of the knees 
disorder, the veteran's claim is not well grounded in this 
regard as well.  

Additionally, the Board acknowledges the veteran's statements 
asserted on appeal and on VA examinations in 1994 and 1997, 
in which he offered his lay opinion regarding the etiology of 
his disabilities.  However, lay testimony generally cannot 
provide such medical evidence because lay persons lack the 
competence to offer medical opinions.  While, in some 
instances, lay evidence suffices to demonstrate that a 
current disability relates to a disability suffered during 
service, the standard is whether a competent medical opinion 
is required to identify whether a present disability is 
related to a service-connected disability, or whether such a 
determination can be made by the observation of a lay person.  
In this case, a the veteran's bilateral degenerative 
arthritis of the knees is not the kind of disability 
observable by a lay person.  Grover v. West, No. 97-1048 
(U.S. Vet. App. Jan. 5, 1999); Layno v. Brown, 6 Vet. 
App. 465, 469-70; Horowitz v. Brown, 5 Vet. App. 379, 384 
(1993); Espiritu, supra.  Also, the Board stresses that in 
spite of the veteran's statements, after examination and 
reviewing objective findings resulting therefrom, R.F.H. did 
not attribute the veteran's disorders to service, any events 
from service, or to any service-connected disability.  
Accordingly, without competent, supporting documentation, the 
veteran's statements fail to meet the burden imposed by 
section 5107(a).  

In this case, the Board is also cognizant of the veteran's 
combat status and acknowledges that claims.  
See Arms, No. 96-1214, slip. op. at 6, citing Velez v. West, 
11 Vet. App. 148, 153 (1998) (citations omitted); Collete v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, in determining 
well groundedness, because a presumption of credibility 
attaches to the evidence in order to decide whether or not 
any VA claimant has sustained the burden of submitting a 
well-grounded claim under Section 5107(a), see Robinette, 
Caluza, and King, all supra, application of section 1154(b) 
on the question of well groundedness would be 
"superfluous."  See Arms, No. 96-1214, slip. op. at 9.  In 
this case, because no competent evidence of medical nexus 
between the veteran's currently diagnosed degenerative 
arthritis of the knees and service, any events from service, 
or any service-connected disability has been submitted, the 
veteran's claim is not well grounded.  

Finally, it is noted that the veteran has been informed of 
what evidence is required to establish a well-grounded claim 
and during the pendency of the appeal, the veteran was 
informed of the evidence necessary to complete his case.  
Robinette, supra.  In addition, there does not appear to be 
any outstanding evidence of which VA is on notice; thus, 
there is no duty to assist.  See Epps v. Gober, 126 F.3d. 
1464 (Fed. Cir. 1997).


ORDER

Not having submitted a well-grounded claim, entitlement to 
service connection for degenerative arthritis of the knees is 
denied.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


